Per Curiam:
The evidence of unsound mind of the testator, for many years, was so clear and strong that it increased the probability of improper influence having been exercised over.him. While a person of sound mind may disinherit those who are most nearly related to him by blood, and who would inherit from him in case he died intestate, yet after some evidence is given of great imbecility of mind, and of improper influence in making the testamentary devise, the helpless and dependent condition of such near relatives who were strongly discriminated against may be shown as bearing on the question of imbecility or restrained volition. Wholly unexplained, it is a fact proper to consider as indicating the absence of a reasonable natural affection implanted in the human mind. The assignments are not sustained.
Judgment affirmed.